Citation Nr: 1210878	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-09 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C, for accrued purposes.

2.  Entitlement to service connection for cirrhosis of the liver, for accrued purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969, to include combat service in Vietnam.  He died in April 2007 and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida that, in pertinent part, denied the claim.  

The appellant was scheduled for a Travel Board hearing to be held in April 2010.  Prior to the hearing, the appellant requested that the hearing be cancelled.  As such, her hearing request is deemed withdrawn. 

In a May 1991 rating decision, the RO denied a claim for service connection for hepatitis C on the basis that the evidence did not show hepatitis C was incurred in or was otherwise etiologically related to military service.  The Veteran was notified of that decision and of his appellate rights by way of letter sent to him on June 10, 1991.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  In July 2009, copies of the Veteran's official service department personnel records were received.  These records were not associated with the claims folder when VA first decided the hepatitis C claim in 1991.  As these are pertinent to the claim, the claim will be reconsidered without consideration of whether there is new and material evidence for accrued purposes.  38 C.F.R. § 3.156(c).


FINDINGS OF FACT

1.  The Veteran died in April 2007.

2.  At the time of his death, the Veteran had a pending claim of entitlement to service connection for cirrhosis of the liver and a claim to reopen entitlement to service connection for hepatitis C.

3.  The appellant filed a claim for accrued benefits within one year of the Veteran's death.

4.  At the time of the Veteran's death, the preponderance of the competent evidence showed that the Veteran's hepatitis C and cirrhosis of the liver were not present in service or until many years thereafter and were not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to accrued benefits for service connection for hepatitis C.  38 U.S.C.A. §§ 1154(b), 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2011). 

2.  The appellant is not entitled to accrued benefits for service connection for cirrhosis of the liver.  38 U.S.C.A. §§ 1154(b), 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the notice requirements were accomplished in a letter sent in May 2007 prior to the initial adjudication of the appellant's claim.  

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  In this case, the Veteran's service treatment records and VA treatment records were associated with the claims file when he died.  The adjudication of an accrued benefits claim is limited to the evidence physically or constructively of record at the time of the Veteran's death.  38 C.F.R. § 3.1000(a) (2011); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).  Thus, no additional development may occur with regard to the accrued benefits claim.  Because the relevant evidence must have been associated with the claims file at the time of the Veteran's death (or been in VA's possession even if not in the claims file), no additional assistance in obtaining medical records is necessary.  See 38 C.F.R. § 3.1000(a), (d)(4) (2011).  Thus, the duty to assist has been met.  

II. Analysis

The appellant seeks entitlement to accrued benefits for service connection for hepatitis C and cirrhosis of the liver.  

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

As noted above, the adjudication of an accrued claim is limited to the evidence physically or constructively of record at the time of the Veteran's death. 38 C.F.R. § 3.1000(a); see also Ralston v. West, 13 Vet. App. 108, 113 (1999); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993). 

By way of background, the Veteran died in April 2007.  The appellant filed an application for Dependency and Indemnity Compensation (DIC) benefits, which included a claim for accrued benefits, in April 2007.  The application was received within one year after the date of the Veteran's death; thus, it was filed in a timely manner for accrued benefits purposes.  See 38 C.F.R. § 3.1000(b).  The record shows that the Veteran also had claims pending for entitlement to service connection for hepatitis C and cirrhosis of the liver at the time of his death.  Because the Veteran's claims were not finally adjudicated at the time of his death, an adjudication of the claim for accrued benefits purposes is appropriate.  See 38 C.F.R. § 3.1000.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In this case, the evidence does not support an award of service connection for hepatitis C and cirrhosis of the liver, for accrued benefits purposes.  As noted, only the evidence in the file at the date of death is to be reviewed for accrued benefits claims.  See 38 C.F.R. § 3.1000(a), (d)(4).  At the time of the Veteran's death, the claims file contained the Veteran's service treatment records, a DD Form 214, VA treatment records dated from January 1991 to February 1991, a March 1991 VA examination report, a letter from a VA physician dated in January 1991, and additional VA outpatient treatment records dated from October 2000 to January 2007.  The Veteran's service personnel records were associated with his claims file in July 2009; nonetheless, they are deemed to have been constructively in VA's possession at the time of his death.  See 38 C.F.R. § 3.1000(d)(4), see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Service treatment records showed the Veteran was noted to have had a tattoo on service entrance examination in August 1966.  There was no evidence of diagnosis or treatment for hepatitis or cirrhosis of the liver during service, including upon the June 1969 examination for purposes of separation.  

The Veteran's DD Form 214 showed that he served in Vietnam from February 1967 to February 1968 and was assigned to weapons infantry.  His service awards included, but were not limited to, the Vietnam Service Medal and the Vietnam Campaign Medal with three campaign stars.  His service records show that he was assigned to Company B, 1st Battalion (Bn) Airborne (Abn), 503rd Infantry (Inf).

The VA treatment records dated from January 1991 to February 1991 show initial diagnosis and treatment for hepatitis C in January 1991, and the Veteran's report that he had no history of intravenous drug use or blood transfusions.  The claims file also contained a letter dated in January 1991, from the Chief of a VA outpatient clinic.  In that letter, the Chief stated that the Veteran's hepatitis C had been determined to be unrelated to Agent Orange exposure.  A March 1991 VA examination report showed a diagnosis of hepatitis, status undetermined.  VA treatment records dated from October 2000 to January 2007 show continued treatment for hepatitis C, as well as a diagnosis and treatment for cirrhosis of the liver.  None of the evidence includes medical findings or opinions that establish hepatitis C and cirrhosis of the liver were incurred in or as a result of military service. 

Based on the record at the time of the Veteran's death, it is undisputed that the Veteran experienced many complications secondary to his hepatitis C and cirrhosis of the liver; however, there was no competent medical evidence linking either disability to service.  In this regard, the Board notes that the appellant, as a lay person, is not competent to offer an opinion as to the etiology of the Veteran's hepatitis C and cirrhosis of the liver because this involves complex medical issues.  As a lay person, she does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of these conditions.  See Kahana; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  was of service etiology.  

After the Veteran expired, additional evidence was associated with the record, including an August 2007 VA medical opinion, an August 2009 VA examination report, private medical records, and Internet articles regarding the 173rd Airborne Brigade's combat activities in Vietnam, specifically the Battle of Dak To, and the Battalion history of the 1st Bn, Abn, 503rd Inf.  The RO also obtained copies of a December 1967 Combat Operations After Action Report containing information about the Battle of Dak To.  Of note, the Internet articles and the Combat Operations After Action Report show that the Veteran's unit participated in combat.  Also, the August 2007 VA medical opinion indicated that the Veteran's hepatitis C virus was incurred during military service and that cirrhosis of the liver and end stage liver disease (and hepatocellular carcinoma) was directly related to the hepatitis C.  In the August 2009 examination report, the examiner opined that the conceded blood exposure during the Battle of Dak To is a very reasonable cause of the Veteran's hepatitis.

The Board notes that although the claims file currently contains medical evidence that shows hepatitis C was incurred during service, and further that cirrhosis of the liver and hepatocellular carcinoma resulted from the Veteran's hepatitis C (see the August 2009 and August 2007 VA opinions), these opinions were not physically or constructively of record at the time of the Veteran's death.  Thus, they may not be considered for purposes of establishing service connection for accrued benefits.  The Board further finds that even if the December 1967 Combat Operations After Action Report (showing that the Veteran's brigade was likely involved in combat) is considered to have been constructively of record prior to the Veteran's death, it would not, by itself, establish a causal nexus between the Veteran's hepatitis C and/or cirrhosis of the liver.  In Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007), the United States Court of Appeals for Veterans Claims (Court) found that while § 1154(b) relaxes the evidentiary burden for a combat Veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat Veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  

In this case, prior to his death, there was no such competent evidence of a relationship between the Veteran's in-service combat activities and his hepatitis C and cirrhosis of the liver.  The Board notes that the RO has awarded service connection for the cause of the Veteran's death by way of an April 2010 rating decision, thereby acknowledging that his hepatitis C and liver cirrhosis are of service origin (and are likely related to his combat activities, his exposure to blood in particular); however, the Board is precluded from relying upon the evidence upon which that rating decision was based because it was not of record at the time of the Veteran's death.

Based on the evidence of record at the time of the Veteran's death, the preponderance of the evidence is against entitlement to service connection for hepatitis C and cirrhosis of the liver.  The benefit-of-the-doubt doctrine does not apply here because the Board finds that the preponderance of the evidence is against the claim of service connection for hepatitis C and cirrhosis of the liver, for accrued benefits purposes.  See 38 U.S.C.A. § 5017(b) (West 2002); 38 C.F.R. § 3.102 (2011).

In denying these claims, the Board acknowledges the Veteran's valorous combat service and the unfortunate circumstances of the appellant's case.  Although the Board denies the appellant's accrued benefits claims, the Board is sympathetic to her claims.  The Board, however, is without authority to grant the claims on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

Service connection for hepatitis C, for accrued purposes, is denied.

Service connection for cirrhosis of the liver, for accrued purposes, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


